DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.

Claim Status
3.  The amendment, filed 12/20/21, has been entered. 

4.  Claims 1, 6-7, 9-11, 15, 19-21, 23, 32, 48, 75, and 96 are pending and under consideration. Claims 2-5, 8, 12-14, 16-18, 22, 24-31, 33-47, 49-74, and 76-95 are cancelled. Claim 96 is newly added. Claims 1, 6-7, 9-11, 15, 19-21, 23, 32, 48, and 75 are amended.

Information Disclosure Statement
5.  The information disclosure statement (IDS) submitted on 07/19/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the new Examiner.

6.  The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or 

	Withdrawal of Objections/Rejections
7.  The following are withdrawn from the Office Action, filed 08/18/21:
The rejection of claims 1, 9-11, 15, 16, 48, and 75 under 35 U.S.C. 103 as being unpatentable over Allen-Vercoe et al. (U.S. Pub. No. 20140363397) in view of Sadowsky et al. (U.S. Pub. No. 2015/0374761), found on page 5 at paragraph 19, is withdrawn in light of Applicant’s amendments thereto.
The objection to claim 32, found on page 7 at paragraph 20, is withdrawn in light of Applicant’s amendments thereto.
The objections to claims 6, 7, 17, 19-21, and 23, found on page 7 at paragraph 21, is withdrawn in favor of the rejections set forth below.

New Rejection: Claim Rejections – 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.  Claims 6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 is indefinite because it is unclear what the minimum number of species in the composition is (or could be) and what they must be. For example, claim 6, requires “...further comprises 4 different phyla of bacteria selected from the group consisting of Bacteroidetes, Firmicutes, Proteobacteria, Verrucomicrobiae, and Actinobacteria”; however, claim 1 already includes families from all 5 of these phyla since the families Lachnospiraceae, Ruminococcaceae, and Veillonellaceae are in the Firmicutes phylum; Enterobacteriaceae is in the Proteobacteria phylum; Bacteroidaceae is in the Bacteroidetes phylum; Bifidobacteriaceae is in the Actinobacteria phylum; and Verrucomicrobiaceae is in the Verrucomicrobiae phylum.  Thus, it is unclear how 4 additional (i.e. different) phyla are selected from the group listed. Thus, ambiguity of scope is introduced because it is unclear if these are in addition to (i.e. “further comprising” as written) or already accounted for (and thus does not further limit claim 6; see 112(d) rejection below).  Accordingly, clarification is required.
The term “enhanced” in claim 9 is a relative term which renders the claim indefinite. The term “enhanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, if the mere presence of an additional species in not sufficient, then to what degree of “enhancement” would be required to be included in the limitation?  Thus, clarification is required to remove the ambiguity of scope.
claim 11 are each relative term(s) which renders the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what constitutes normal fecal flora, and/or healthy fecal flora, and/or wild-type fecal flora in view of the diversity of individual fecal populations throughout the global human population (see state of the art references below)? In other words, how healthy? Or how normal? Or what must be included in the wild-type population to constitute its inclusion/exclusion? Thus, clarification is required. 
Other dependent claims do not clarify the issues identified above. 

New Rejection: Claim Rejections – 35 USC § 112
10.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


11.  Claims 6 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	As written, claim 1 requires a minimum of 7 species of bacteria in order to meet comprising (a) an extract of human feces comprising viable fecal microbiota including Lachnospiraceae, Enterobacteriaceae, Bacteroidaceae, Ruminococcaceae, Verrucomicrobiaceae, Bifidobacteriaceae, and Veillonellaceae...” It is noted that these would be representatives from families of bacteria, based on the hierarchy of classification (Domain, Phylum, Class, Order, Family, Genus, Species), but also represent 5 different phyla (see below). 
Subsequently, at least one interpretation of claim 6 (i.e. see 112(b) rejection above) fails to further limit claim 1, because claim 1 already includes representatives from all 5 of the named phyla. For example, the families Lachnospiraceae, Ruminococcaceae, and Veillonellaceae are in the Firmicutes phylum; Enterobacteriaceae is in the Proteobacteria phylum; Bacteroidaceae is in the Bacteroidetes phylum; Bifidobacteriaceae is in the Actinobacteria phylum; and Verrucomicrobiaceae is in the Verrucomicrobiae phylum.  Thus, claims 6 does not appear to further limit claim 1, from which it depends.
Further, claim 7, subsequently allows for as few as 5, 6, or 7 bacteria which fails to further limit claim 1 which already requires 7.  In addition, claim 7 improperly broadens the list to a higher level of hierarchy which would improperly broaden the options to those that were in 5-10 different classes, but not necessarily in the claimed families, as required by claim 1. Therefore, claim 7 fails to further limit claim 1.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


New Rejection: Claim Rejections – 35 USC § 112
12.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following Is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


13.  Claims 1, 6-7, 9-11, 15, 19-21, 23, 32, 48, 75, and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, 

	Instant claims are drawn to lyophilized composition(s) having a water content of less than 5% and comprising (a) an extract of human feces comprising viable fecal microbiota including [families:] Lachnospiraceae, Enterobacteriaceae, Bacteroidaceae, Ruminococcaceae, Verrucomicrobiaceae, Bifidobacteriaceae, and Veillonellaceae and (b) about 2% (vol/vol) mannitol; wherein the composition further comprises at least 4 different phyla of bacteria selected from the group consisting of Bacteroidetes, Firmicutes, Proteobacteria, Verrucomicrobiae, and Actinobacteria; and/or wherein the composition comprises at least 5, 6, 7, 8, 9, or 10 different classes of bacteria selected from the group consisting of Actinobacteria, Bacteroidia, Bacilli, Clostridia, Erysipelotrichi, Alphaproteobacteria, Betaproteobacteria, Gammaproteobacteria, Mollicutes, and Verrucomicrobiae; along with methods of making and methods of using the claimed compositions. 
Consequently, it is the Office’s position that (1) the independent claim constitutes a "broad generic claim” based on the generically claimed fecal microbiota (e.g. claimed at a level higher than species; including at the family, phylum, and/or class level); and (2) the claimed genus has substantial variation because of the numerous options (e.g. the number of species and strains within each of the multi-tiered levels) and combinations of options permitted (i.e. picking and choosing from numerous options).  
MPEP §2163 states that for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification describes a “microbiota suspension” called PRIM-DJ2727 and prepared from stool “...obtained from carefully and thoroughly screening healthy human donors...” (e.g. see [0036]); however, the specification does not disclose what is actually in the microbiota suspension (i.e. does not identify the bacterial species within the microbial consortium). The specification does not C. difficile infections “can be treated” with multiple doses of PRIM-DJ2727 and that these patients “are expected” to demonstrate improved flora diversity and a reduction in symptoms (e.g. see [0037]; and Example 1); and then makes similar statements for Nonalcoholic fatty liver disease (e.g. see [0038]); Parkinson’s disease (e.g. see [0039]); and Irritable Bowel Syndrome (IBS; see [0040]); however, there is insufficient data and evidence to support these assertions, because inter alia the specification does not adequately describe what is/was in the composition (see [0042-47, 0082-85]; Example 1). The specification describes the stool samples were obtained from individual donors and processed within 4-hours, but does not adequately describe what bacteria were in these donor samples (e.g. see [0045-46, 0071-76]). The specification reports the microbiota composition and relative abundance of bacteria were evaluated by 16S rRNA gene compositional analysis in a subset of subjects, but does not disclose the results (e.g. [0050-53]). The specification describes what the stool samples are free from (i.e. what is NOT in the stool sample; see [0044, 0072-76]); but this does not yield information about what is in the composition in order to meet the asserted utility (e.g. product claims) and/or achieve the claimed result of replacing, supplementing, or modifying a subject’s colon microbiota (e.g. method claims).  The Clostridium difficile infections and any other conditions characterized by a need to replace, supplement and/or modify colonic microbiota. Overall, written description is lacking because there is no description of the bacterial species that are in PRIM-DJ2727. Thus, even the skilled artisan would need to figure out the composition first in order to actually use said composition; and according, without sufficient guidance, the skilled artisan is left to guessing and testing. Consequently, based on the lack of information within the specification, there is evidence that a representative number and a representative variety of the numerous options and/or combinations of options (i.e. a representative number and variety of compositions comprising particular bacteria within the claimed phyla, classes, and/or families as claimed) have not yet been identified.  
Accordingly, it is the Office’s position that even one of skill in the art would not accept the disclosure of poorly-described, highly-generic stool samples, formulated as a microbiota suspension (i.e. PRIM-DJ2727) as a sufficient number and/or variety of “representative species” for all of the options and/or combinations of options having one was in possession of the entire genus because the specification does not adequately describe the composition itself, and consequently, does not adequately describe a structure-functional correlation (i.e. which bacteria are required); nor adequately describe a sufficient number and diversity of representative species (e.g. none); nor how to make (i.e. how to obtain) an equivalent composition; nor how to use the composition to achieve the asserted utility and/or claimed results.
With regards to the state of the art, characterizing, making and using compositions for fecal microbiota transplantation were still under development and thus necessarily unpredictable, as evidence by the art. For example, Jones et al. 2014 (US 2014/0363398) teaches each individual has a personalized gut microbiota including an estimated 500 to 5000 or more species of bacteria, fungi, viruses, archaea and other microorganisms, up to 100 trillion individual organisms, that reside in the digestive tract (e.g. [0048]). Jones teaches human fecal material is by nature variable between donors and even varies from day-to-day in the same donor (e.g. [0057]; emphasis added). Further, Kump et al. 2017 (The taxonomic composition of the donor intestinal microbiota is a major factor influencing the efficacy of faecal microbiota transplantation in therapy refractory ulcerative colitis; Aliment Pharmacol Ther 47: 67-77) teaches the taxonomic composition of the donor’s microbiota is a major factor influencing the efficacy of faecal microbiota transplantation in treating disease conditions (e.g. see abstract; Figures 1 & 2; page 71, section 4; and page 76, left column).  In a summary of prior art studies, differences in the donor’s microbiota affects the outcome but that specific microbiota signatures have not been established (e.g. page 41, section 4; emphasis added). Further, Kump teaches the signature of microbiota in the recipient following FMT does not necessarily correspond to the signature in the donor (e.g. see discussion of A. muciniphila, page 73, left column; and Figure 3). Kump teach different species within the Ruminococcaceae family correspond to different outcomes (e.g. see page 73, right column).  Kump teaches that there was no clearly discernible pattern in the microbiota of recipients showing a positive faecal microbiota transplant response (e.g. page 74, right column; and Figure 4). 
Therefore, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated (in the instant case is zero), and accordingly, provides evidence which indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed (in the instant case is zero.  Accordingly, the state of the art does not provide adequate written description support for which options and which combinations would predictably retain their functional activities; thus, the only way to determine if the combination works is empirical testing of each and every option.  
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in Vas-Cath at page 1116.). Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


New Rejection: Claim Rejections – 35 USC § 112
14.  Claims 1, 6-7, 9-11, 15, 19-21, 23, 32, 48, 75, and 96 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement/biological deposit rejection.
Instant claims appear to employ a novel biological material, specifically a microbiota suspension called PRIM-DJ2727.  Since the biological material is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. In the instant case, it is the Office’s position that the specification does not set forth a repeatable method because the public does not have access to the specific donors and the specification fails to identify the particular bacterial species required.  If the biological materials are not so 
If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by the International Depository Authority under the provisions of the Budapest Treaty and that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application.  These requirements are necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required. 
          If a deposit has not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR 1.801-1.809, assurance regarding availability and permanency of the deposit is required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record that has the authority and control over the conditions of deposit over his or her signature and registration number averring:
during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
all restrictions upon the availability to the public of the deposited biological 
the deposits will be maintained in the public repository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; 
a test of the viability of the biological material at the time of deposit will be made (See CFR 1.807); and 
the deposit will be replaced if they should become nonviable or non-replicable.
In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the repository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of biological material not made under the Budapest Treaty must be filed in the application and must contain:
The name and address of the depository;
The name and address of the depositor;
The date of deposit;
The identity of the deposit and the accession number given by the depository;
The date of the viability test;
The procedures used to obtain a sample if test is not done by the depository; and
A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the 
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the biological material described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed. Applicant’s attention is directed to In re Lundack, 773 F.2d.1216, 227 USPQ (CAFC 1985) and 37 CFR 1.801-1.809 for further information concerning deposit practice.
Thus, it is the Office’s position that the specification fails to provide sufficient guidance on how to make and use the invention as claimed, without undue experimentation (i.e. random trial and error to ascertain critical bacteria species within the bacterial phyla, classes and/or families, for the asserted utilities and/or claimed results).  The factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The invention is lyophilized composition(s) having a water content of less than 5% and comprising (a) an extract of human feces comprising 
Breadth of the claims: The broadest reasonable interpretation of the claims encompasses numerous species from 7 bacterial families, mixed and matched, and added to other species from at least 4 different phyla and/or up to 10 classes, without any guidance on particular species required to achieve the asserted utilities and/or claimed results. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification because there is insufficient guidance on how to obtain an equivalent composition (e.g. which species? How much, i.e., what percentage of, each species, family, class, and/or phylum. Accordingly, undue experimentation would be 
Amount of direction provided by Inventor/Existence of Working Examples: The specification discloses a “microbiota suspension” called PRIM-DJ2727 and prepared from stool “...obtained from carefully and thoroughly screening healthy human donors...” (e.g. see [0036]); however, the specification does not disclose what is actually in the microbiota suspension (i.e. does not identify the bacterial species within the microbial consortium). The specification does not sufficiently disclose how to obtain this PRIM-DJ2727 microbiota suspension because the disclosure does not reveal sufficient information about the healthy human donors, their particular stool samples, and/or the necessary species to be included (i.e. necessary structures) such that the asserted utilities (i.e. therapeutic uses) and/or functional properties (e.g. replacing, supplementing, or modifying a subjects’ colon microbiota) are maintained.  The specification states that subjects with more than 3 recurrent C. difficile infections “can be treated” with multiple doses of PRIM-DJ2727 and that these patients “are expected” to demonstrate improved flora diversity and a reduction in symptoms (e.g. see [0037]; and Example 1); and then makes similar statements for Nonalcoholic fatty liver disease (e.g. see [0038]); Parkinson’s disease (e.g. see [0039]); and Irritable Bowel Syndrome (IBS; see [0040]); however, there is insufficient data and evidence to support these assertions, because inter alia the specification does not disclose what is/was in the composition (see [0042-47, 0082-85]; Example 1). The specification discloses the stool samples were obtained from individual donors and processed within 4-hours, but does not sufficiently disclose what bacteria were in these samples (e.g. see [0045-46, 0071-Clostridium difficile infections and any other conditions characterized by a need to replace, supplement and/or modify colonic microbiota. Accordingly, a non-routine amount of experimentation would be required to practice the invention with a reasonable expectation of success, because, for example, in order to confirm that a given donor’s stool sample maintains therapeutic utility, each combination of potential species from each bacterial phylum, class and/or family, would need to be tested, in each unique combination encompassed by the highly generic claims. It is noted that such experiments would require the administration of each combination of options to a human (or an animal model), and the subsequent monitoring and testing for a treatment outcome in that human or animal. Thus, without proper guidance in the 
State of the Prior Art and Level of Predictability in the Art: The state of the art regarding characterizing, making and using compositions for fecal microbiota transplantation were still under development and thus necessarily unpredictable, as evidence by the art. For example, Jones et al. 2014 (US 2014/0363398) teaches each individual has a personalized gut microbiota including an estimated 500 to 5000 or more species of bacteria, fungi, viruses, archaea and other microorganisms, up to 100 trillion individual organisms, that reside in the digestive tract (e.g. [0048]). Jones teaches human fecal material is by nature variable between donors and even varies from day-to-day in the same donor (e.g. [0057]). Further, Kump et al. 2017 (The taxonomic composition of the donor intestinal microbiota is a major factor influencing the efficacy of faecal microbiota transplantation in therapy refractory ulcerative colitis; Aliment Pharmacol Ther 47: 67-77) teaches the taxonomic composition of the donor’s microbiota is a major factor influencing the efficacy of faecal microbiota transplantation in treating disease conditions (e.g. see abstract; Figures 1 & 2; page 71, section 4; and page 76, left column).  In a summary of prior art studies, Kump documents that 1 out of 4 (25%) of trials failed to demonstrate a difference between faecal microbiota transplantation and a control group (e.g. page 68, left column).  Kump teaches that differences in the donor’s microbiota affects the outcome but that specific microbiota signatures have not been established (e.g. page 41, section 4). Further, Kump teaches A. muciniphila, page 73, left column; and Figure 3). Kump teach different species within the Ruminococcaceae family correspond to different outcomes (e.g. see page 73, right column).  Kump teaches that there was no clearly discernible pattern in the microbiota of recipients showing a positive faecal microbiota transplant response (e.g. page 74, right column; and Figure 4).  Thus, the art provides evidence that there is unpredictability in the results obtained from species other than those specifically enumerated (zero in instant case), and accordingly, the evidence indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the ones disclosed (zero in instant case).  Therefore, the claims, as written, are not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, and without undue experimentation, because they do not have access to the same stool donors and do not have sufficient guidance on which bacterial species and/or what amount of each must be present; and consequently do not have a means to obtain the material necessary to practice the invention as claimed.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD level); however, even one of skill in the art could not predictably extrapolate the teachings in the specification, limited to one poorly-described “microbiota suspension”, to all of the potential compositions and methods, as broadly as is claimed.  Therefore, one of skill in this art, given its unpredictability, would have to engage in non-routine experimentation to determine which compositions comprising which bacterial species at which concentrations actually retain therapeutic potential and 
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. Without such guidance the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue. See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). It is again noted, that the instant disclosure fails to properly characterize any compositions (i.e. does not sufficiently disclose what bacterial species are in the compositions) and thus, fails to properly disclose methods of making and/or using said compositions. 
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification.  Consequently, Applicant has not satisfied the requirements as 

New Rejection: Claim Rejections - 35 USC § 102
15.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17.  Claims 23, 32 and 96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henn et al. 2014 (US 2014/0199281).
	Henn teaches therapeutic compositions comprising up to 60 viable fecal microbiota obtained from human fecal samples including, for example, Blautia coccoides (Phylum: Firmicutes; Class: Clostridia; Family Lachnospiraceae); Averyella dalhousiensis (Phylum: Proteobacteria; Class: Gammaproteobacteria; Family Enterobacteriaceae); Bacteroides acidifaciens (Phylum: Bacteroidetes; Class: Bacteroidia; Family: Bacteroidaceae); Acetanaerobacterium elongatum (Phylum: Firmicutes; Class: Clostridia; Family: Ruminococcaceae); Akkermansia muciniphila Bifidobacterium angulatum (Phylum: Actinobacteria; Class: Actinobacteria; Family: Bifidobacteriaceae); and Anaeroglobus geminatus (Phylum: Firmicutes; Class: Negativeicutes; Family: Veillonellaceae); together with, for example, Anaplasma marginale (Phylum: Proteobacteria; Class: Alphaproteobacteria; Family: Anaplasmataceae); Mycoplasma agalactiae (Phylum: Tenericutes; Class: Mollicutes; Family: Mycoplasmataceae) and Bacillus thuringiensis (Phylum: Firmicutes; Class: Bacilli; Family: Bacillaceae); (see [0008]; and Table 1; meeting limitations found in instant claims 32 and 96). Henn teaches formulations comprising excipients, including mannitol, and sodium salts, at about 1-2% or less of the total weight of the composition (e.g. [0115-0117]; meeting limitations found in instant claims 32 and 96 with sufficient specificity).  Henn teach formulations comprising 108 to 1011 bacteria in the form of lyophilized powder and filled into gelatin capsules for oral administration to treat patients suffering recurrent bouts of Clostridium difficile infections (e.g. [0124, 0147, 0215]; and Example P8; meeting limitations found in instant claims 32 and 96 with sufficient specificity). Henn teaches the capsules are coated with acid resistant enteric coatings (e.g. [0013, 0120]; meeting limitations found in instant claims 23 and 32). Henn teaches dried and frozen preservation of compositions comprising cryoprotectants and lyoprotectants including having water removed from the formulation via sublimation (i.e. lyophilization) for the purposes of improving long term bacterial composition storage stability at temperatures above cryogenic ([0098]).  
	Therefore, Henn anticipates the invention as claimed. 

New Rejection: Claim Rejections - 35 USC § 103
18. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


19.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

21.  Claims 1, 6-7, 9-11, 19-20, 23, 32, 75, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. 2014 (US 2014/0199281) in view of Sandine 1980 (US 4,205,132).
Henn teaches therapeutic compositions comprising up to 60 viable fecal microbiota obtained from human fecal samples including, for example, Blautia coccoides (Phylum: Firmicutes; Class: Clostridia; Family Lachnospiraceae); Averyella dalhousiensis (Phylum: Proteobacteria; Class: Gammaproteobacteria; Family Enterobacteriaceae); Bacteroides acidifaciens (Phylum: Bacteroidetes; Class: Bacteroidia; Family: Bacteroidaceae); Acetanaerobacterium elongatum (Phylum: Firmicutes; Class: Clostridia; Family: Ruminococcaceae); Akkermansia muciniphila (Phylum: Verrucomicrobia; Class: Verrucomicrobiae; Family: Verrucomicrobiaceae); Bifidobacterium angulatum (Phylum: Actinobacteria; Class: Actinobacteria; Family: Bifidobacteriaceae); and Anaeroglobus geminatus (Phylum: Firmicutes; Class: Negativeicutes; Family: Veillonellaceae); together with, for example, Anaplasma marginale (Phylum: Proteobacteria; Class: Alphaproteobacteria; Family: Anaplasmataceae); Mycoplasma agalactiae (Phylum: Tenericutes; Class: Mollicutes; Family: Mycoplasmataceae) and Bacillus thuringiensis (Phylum: Firmicutes; Class: Bacilli; Family: Bacillaceae); (see [0008]; and Table 1; meeting limitations found in instant claims 1, 6, 7, 9, 10, 32 and 96). Henn teaches formulations comprising excipients, including mannitol, and sodium salts, at about 1-2% or less of the total weight of the composition (e.g. [0115-0117]; meeting limitations found in instant claims 32 and 96).  Henn teach formulations comprising 108 to 1011 bacteria in the form of lyophilized powder and filled into gelatin capsules for oral administration to treat patients Clostridium difficile infections (e.g. [0124, 0147, 0215]; and Example P8; meeting limitations found in instant claims 32 and 96). Henn teaches the capsules are coated with acid resistant enteric coatings (e.g. [0013, 0120]; meeting limitations found in instant claims 23 and 32). Henn teaches dried and frozen preservation of compositions comprising cryoprotectants and lyoprotectants including having water removed from the formulation via sublimation (i.e. lyophilization) for the purposes of improving long term bacterial composition storage stability at temperatures above cryogenic ([0098]).  
Therefore, the difference between the prior art and the invention, is that Henn is silent with regards to the water content of the composition found in instant claim 1. 
However, Sandine teaches methods for lyophilizing bacteria with a vacuum in a sealed chamber to remove water wherein the bacteria contain less than five percent (5%) by weight water as a result of lyophilization; but wherein the bacteria remain viable, and the product may be stably stored for at least 90 days (i.e. stored for 3 months), and there is a high level of survival of the bacteria (e.g. see column 2, lines 15-45). Sandine teaches concentrations of bacteria at 108 to 1015 cells per ml (e.g. column 3, lines 65-68). Sandine teaches that without the ability to ship or store lyophilized compositions containing bacteria, the lyophilized products are not commercially useful (e.g. column 1, lines 40-55; and column 2, lines 54-61). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to make the lyophilized compositions as taught by Henn, by removing water to less than 5% during the lyophilization process, thereby arriving at the claimed invention, in order to improve the 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Henn contains a “base” composition of lyophilized bacterial compositions useful in treating Clostridium difficile infections; and Sandine contains a similar method for lyophilizing compositions comprising bacteria wherein the technique of removing water to less than about 5% is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Sandine would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.



New Rejection: Claim Rejections - 35 USC § 103
22.  Claims 21 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. 2014 (US 2014/0199281) and Sandine 1980 (US 4,205,132) as applied to claims 1, 6-7, 9-11, 19-20, 23, 32, 75, and 96 above, and further in view of Jones et al. 2014 (US 2014/0363398).
	The combined teachings of Henn and Sandine are outlined above.
	Therefore, the difference between the prior art and the invention are the positively recited steps (i.e. blending, diluting, and filtering) found in claim 48.
However, Jones teaches methods for producing similar bacterial compositions (i.e. a microbiota restoration therapy composition) from a human stool sample and assuring viability of the composition including collecting a desired amount of human stool sample, adding saline (i.e. a diluent), adding a cryoprotectant (e.g. mannitol), and mixing the composition; wherein the resultant mixture can then be filtered and the filtrate containing microbes collected, wherein a portion of the filtrate can be collected for testing and the remainder of the filtrate can be frozen as quarantined until testing verifies the quality of the frozen filtrate based on culturing of the test sample coupled with results of pre- and post-screening (e.g. see [0040, 0045]; meeting limitations found in instant claim 48). Jones teaches the compositions include treated or untreated, entire, or substantially entire microbiota, subsequently lyophilized, freeze-dried or frozen, or processed into a powder (i.e. a solid; see [0095]).  Therefore, Jones teaches similar therapeutic compositions comprising human fecal material containing viable gut flora from a healthy, pre-screened donor, together with a diluent (including saline), and a cryoprotectant (including mannitol), (e.g. see [0004-0006, 0029, 0039-40, 0139]).  Jones Clostridium difficile colitis, by displacing pathogenic organisms in the digestive track of a patient with healthy bacterial flora, or bacterial flora intended to benefit a specific individual with an affliction associated with the gut microbiota (e.g. [0049-50]). Jones teaches there is a recognized need for standardized, pre-processed bacterial compositions that assures quality and viability of the composition for the patient at the time of delivery and that it is desirable to have such a composition which can also be shipped to a suitable treatment facility after processing in a readily handled and deliverable state to eliminate handling of raw fecal material at each institution and that with these improvements, the therapeutic compositions could be a viable primary treatment option rather than a last resort only available at a small number of institutions (e.g. [0037]).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to make the therapeutic compositions taught by Henn and Sandine, by using the methods of making similar therapeutic compositions, including blending (i.e. mixing), diluting, and filtering the sample prior to lyophilization, thereby arriving at the claimed invention, in order to 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Henn and Sandine contains a “base” composition and method of making comprising viable fecal microbiota, with mannitol, and with less than 5% residual moisture; and Jones contains a method for making similar compositions wherein the techniques of diluting, blending, and filtering a fecal sample, including the use mannitol, is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known 
Therefore, the claimed invention is prima facie obvious in view of the combined teachings of the prior art, absent any convincing evidence to the contrary.

	
New Rejection: Claim Rejections - 35 USC § 103
23.  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. 2014 (US 2014/0199281), Sandine (US 4,205,132), and Jones et al. 2014 (US 2014/0363398), as applied to claims 1, 6-7, 9-11, 19-21, 23, 32, 48, 75, and 96 above, and further in view of Sadowsky et al. 2015 (US 2015/0374761).
	The combined teachings of Henn, Sandine, and Jones are outlined above. 
	Therefore, the difference between the prior art and the invention is wherein the extract of human feces is from a donor who has not been exposed to antibiotics for at least three months prior to sample collection.
	However, Sadowsky teaches similar therapeutic, lyophilized compositions derived from human feces, together with a cryoprotectant, including 2% (vol/vol) mannitol, formulated for oral administration including as a capsule with an acid-resistant enteric coating; along with methods of making the compositions and methods of using the compositions for the same purposes, e.g., replacing or supplementing a subject’s colon microbiota, wherein donors are screened and excluded if there is any indication of antibiotic use within the preceding 6 months (e.g. see abstract; and [0009-0015; 0029-0030; 0062; 0172-0173]).  Sadowsky teaches antibiotic use is recognized as affecting the composition of the intestinal microbiota (e.g. [0172]) is a known risk factor for Clostridium difficile infections (e.g. [0004, 0083]).
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to exclude donors having prior antibiotic use, thereby arriving at the claimed invention, because antibiotic use was known to affect the microbiota of an individual’s intestines, as taught by Sadowsky. Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because antibiotic use was a known risk factor for recurrent Clostridium difficile infections, as taught by Sadowsky, and Clostridium difficile infections were the condition the therapeutic compositions were intended to treat, as taught by Sadowsky, Henn, and Jones. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, the combination of prior art references contains “base” therapeutic composition and methods for making and using therapeutic compositions for treating C. difficile infections; and Sadowsky contains similar methods and compositions for making therapeutic compositions for treating C. difficile infections, wherein the technique of excluding donors having recent antibiotic 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Conclusion
24. No claims are allowed.

25.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

26.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
March 17, 2022